 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6   Attorney for Charles Hoffman

 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:13-cr-00310-JCM-CWH

11                   Plaintiff,                               STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
12           v.
                                                                     (First Request)
13   CHARLES HOFFMAN,

14                   Defendant.

15
16           IT    IS    HEREBY        STIPULATED        AND      AGREED,   by   and   between
17   Nicholas A. Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel
20   for Charles Hoffman, that the Revocation Hearing currently scheduled on May 17, 2019
21   at 11:00 a.m., be vacated and continued to a date and time convenient to the Court, but no
22   sooner than six (6) months.
23           This Stipulation is entered into for the following reasons:
24           1.      The additional time requested is to allow Mr. Hoffman an opportunity to
25   complete C.A.R.E. Per his C.A.R.E. agreement, he is to be released back to C.A.R.E. seven
26   days after his initial incarceration.
 1          2.      The defendant is under home detention and agrees with the need for the
 2   continuance.
 3          3.      The parties agree to the continuance.
 4          This is the first request for a continuance of the revocation hearing.
 5          DATED this 26th day of April, 2019.
 6
 7    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 8
 9        /s/ Rebecca A. Levy                             /s/ Daniel J. Cowhig
      By_____________________________                 By_____________________________
10    REBECCA A. LEVY                                 DANIEL J. COWHIG
      Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:13-cr-00310-JCM-CWH
 4
                     Plaintiff,                      ORDER
 5
            v.
 6
     CHARLES HOFFMAN,
 7
                     Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Friday,

11   May 17, 2019 at 11:00 a.m., be vacated and continued to November 18, 2019 at the hour
                                                             ________________

12   of 10:00 a.m.

13                 May___
            DATED this 1, day
                          2019.
                              of __________, 2019.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                3
